﻿My delegation wishes to
express its satisfaction and joy in seeing Mr. Razali
Ismail preside over the fifty-first session of the General
Assembly. His unanimous election is an honour to him
personally and also to his country, Malaysia, with which
Ghana has forged very warm and special relations. We
have no doubt that his sterling qualities and long record
of distinguished service to his Government and the
international community will stand him in good stead in
leading this Assembly to a successful conclusion of its
work.
To his predecessor, Mr. Diogo Freitas do Amaral of
Portugal, we wish to express our appreciation for the able
manner in which he led us through very difficult
negotiations during his presidency.
Our Secretary-General, Mr. Boutros Boutros-Ghali,
has demonstrated, through his indefatigable energy and
commitment to the independence and well-being of the
United Nations, that he is up to the challenges that lie
ahead of us in seeking to revitalize this Organization for
the twenty-first century.
It was only a year ago that we celebrated with
fanfare the fiftieth anniversary of the founding of our
Organization. The world leaders assembled in this
Assembly at that time once again rededicated themselves
to achieving the visions embodied in the Charter of our
Organization and fulfilling its goals and objectives, which
serve the largest interests of humanity. We have gathered
here again this year to take stock of developments since
our last meeting and to renew, through various decisions
and resolutions, our commitment to the promotion of
peace and prosperity for our mutual benefit.
The end of the cold war provides us with a golden
opportunity to work earnestly in pursuit of the
international community’s desire for general and complete
disarmament — including nuclear disarmament — to be
achieved under effective international control. Through
the Treaty on the Non-Proliferation of Nuclear Weapons
and nuclear-weapon-free zones, most of us non-nuclear-
weapon States are making our contributions in this
respect. My Government is in the process of ratifying the
Pelindaba Treaty, of which we are a proud signatory, and
we appreciate the support of the non-nuclear and nuclear-
weapon States for that Treaty. However, such zones can
20


only be given meaning by the nuclear-weapon States’
genuinely accepting the need for the eventual elimination of
nuclear weapons within a given time-frame. It is with this
in view that my country voted in favour of the adoption of
the Comprehensive Nuclear-Test-Ban Treaty and signed it,
despite its shortcomings. We see the Treaty as a first step
in the eventual elimination of nuclear weapons in the world.
We also join the Non-Aligned Movement in urging all
nuclear-weapon States to conclude an international
instrument that would offer unconditional and legally
binding assurances to all non-nuclear-weapon States against
the use or threat of use of nuclear weapons. This will
enable all States subscribing to international instruments on
non-proliferation to cooperate freely and unconditionally in
the application of nuclear technology for peaceful purposes.
We will also continue to urge that more attention be
paid to conventional armaments and to efforts to enhance
international cooperation to curtail and eventually prohibit
the use of anti-personnel land-mines and other inhumane
weapons, which continue to inflict untold damage and
hardship on innocent people long after the conflicts in
which they were deployed have ended. Similar attention
should be given to international cooperation in curbing
illicit transfers of arms. Success in this field will go a long
way towards curtailing the availability of weapons, which
feed the numerous conflicts we have had to contend with in
recent years, to drug traffickers and terrorists.
Internal strife within States, nurtured by racial and
religious intolerance, and the resort to arms for the
settlement of disputes threaten the very existence of a
number of States in diverse regions of the world. In all of
these States, the intransigence of warlords poses serious
challenges to the capacity of the international community in
general and the United Nations in particular to meet their
responsibilities with regard to the maintenance of
international peace and security. We have seen this in the
former Yugoslavia, Afghanistan, Somalia, Rwanda,
Burundi, Angola, Liberia and Haiti. The efforts made so far
to deal with these conflicts are laudable, but more needs to
be done.
That is what we are doing in West Africa, despite the
recent setbacks suffered from the attacks on forces of the
Economic Community of West African States (ECOWAS)
Monitoring Group (ECOMOG) in December 1995 and the
outbreak of fighting in Monrovia in April and May 1996.
Though the implementation of the programme for the
disarmament and demobilization of the fighters, their
reinsertion into normal civil life and the holding of
democratic elections in Liberia, as set out in the Abuja
Agreement, are now behind schedule, the meeting of the
ECOWAS Committee of Nine on Liberia, in August 1996
in Abuja, saw the Liberian factional leaders renew once
again their support for the peace process and their pledges
to cooperate with the efforts to bring the Abuja
Agreement back on track. Thus far we have been able to
restore the capital, Monrovia, to its status as a safe haven
and reinstate the Council of State and the Liberian
National Transitional Government. The ceasefire between
the warring factions in the country has remained largely
respected, although there are still disturbing reports of
hostilities between some of the factions.
We do appreciate the assistance of some individual
countries to ECOMOG, as well as the cooperation of the
United Nations Observer Mission in Liberia, but we wish
to stress once again that these modest forms of support
are grossly inadequate, viewed against the enormity of the
tasks in Liberia and the present state of the economies of
ECOWAS member States. The Liberian factional leaders
are tired of the war. The subregion has been able to
broker peace amongst them, but it lacks the means to
provide the resources to implement the peace accord. The
international community should respond to the call for
resources now or run the risk of the situation deteriorating
once again. We shall not tire of reminding the
international community that this Organization, the
Security Council in particular, bears the ultimate
responsibility for the maintenance of international peace
and security. Regional or subregional efforts like ours can
only complement, not substitute for, those of the
international community, which must face its
responsibilities more seriously in Liberia.
For our part, we in Ghana have endeavoured over
the years to play the role assigned to us within the limits
of our resources in meeting our common responsibilities
towards the maintenance of international peace and
security. Since our participation in the United Nations
peacekeeping operations in the Belgian Congo — now
Zaire — in the 1960s, Ghana has been present in almost
all the continents where United Nations peacekeeping
duties call, and we are indeed proud of our contribution
to these international peace efforts.
On the threshold of the twenty-first century, we
cannot hide our amazement that some people and their
God-given territories remain under colonial or alien
domination and foreign occupation. Even more
astonishing is the fact that some otherwise democratic,
administering countries and colonial Powers fail to
21


recognize the inalienable right of the administered or
colonial peoples to self-determination, and they fail to
recognize that colonial domination is among the worst
forms of violations of the human rights and fundamental
freedoms of colonial peoples.
It is therefore no accident that we should be gravely
concerned at the continuing lack of progress on the question
of Western Sahara. Despite all of its shortcomings, the
settlement plan agreed to by the parties to the Western
Sahara problem, under the auspices of this Organization,
remains the best option for pursuing a long-lasting solution
in the interest of the Saharan people. We remain concerned
that the identification process has had to be suspended and
the Identification Commission withdrawn as a result of the
failure of the parties to agree on some relevant important
procedures and modalities. To break the stalemate, dialogue
is essential, and we once more call on the Assembly to
encourage the principal parties to the conflict to engage,
under the auspices of the United Nations, in direct talks that
can open the way for the continuation of the identification
process. Urgent attention and action is required to bring to
an end the present unacceptable situation, which poses a
veritable threat to subregional, regional and wider
international security.
In a similar vein, we take this opportunity to reaffirm
our unflinching support for the Middle East Peace Process
initiated at the Madrid Peace Conference in 1991 and
culminating in the Oslo accords. Over the past five years,
several gains have been made, giving rise to hopes that a
just and comprehensive peace in the region is attainable that
would take cognizance of the legitimate right to self-
determination of the Palestinian people and their right to an
independent state. We therefore see the recent outbreak of
violence in the area as a set-back to those laudable efforts
and as a reflection of a growing mistrust on the part of the
parties. We call on them to honour all their commitments
under the agreements reached and to bring the peace
process back on track. In this connection we welcome the
efforts of the United States Administration to bring the
parties together once more.
I should like at this juncture to refer to the question of
the United Nations sanctions imposed on Libya. The
Organization of African Unity (OAU), the League of Arab
States and the Non-Aligned Movement, which represent the
vast majority of States and peoples of the world, have been
calling for some years now for the sanctions on Libya to be
lifted. Our call for dialogue and negotiations that could lead
to an acceptable solution of the dispute between Libya and
the three permanent members of the Security Council, as
well as proposals for a fair trial of the two suspects in
The Hague, by Scottish judges and under Scottish law,
have not elicited the expected response. Let it not be
construed that our calls are based merely on sentimental
considerations of regional solidarity. After careful
examination of the facts as made known to the
international community, and with due respect for the
tenets of international law, we think that the three States
concerned need to reciprocate the flexibility shown by the
Libyan authorities and help to bring to a close an issue
that has unjustifiably caused untold suffering to the
innocent people of Libya. Issues of this nature justify our
support for the establishment of an international criminal
court for the promotion and maintenance of international
criminal justice on a fair and equitable basis.
The relics of the cold war in international relations
remain particularly on the Korean peninsula and in United
States-Cuba relations. We believe that the four-party talks
proposed to ease tension on the Korean peninsula should
foster dialogue, understanding and cooperation among all
the countries concerned and enhance the process aimed at
the eventual unification of the two Koreas. With regard to
United States-Cuba relations, we hope that the blockades
and mutual exchanges of rhetoric will give way to a new
era of dialogue and mutual respect, in tune with current
trends in international relations.
As has been eloquently stated by the Secretary-
General in his Agenda for Peace, there can be no
development without peace, just as there can be no peace
without development. We are convinced that we need to
pursue development as a means of preventing most of the
conflicts, tragedies and humanitarian disasters that
confront the world today. We are enjoined under the
Charter of the United Nations to
“employ international machinery for the promotion
of the economic and social advancement of all
peoples”.
The need for concerted international action to restructure
the international economy; construct a new regime to
guide trade, aid and resource flows; and address the
problems posed by environmental degradation, population
explosion, the debt overhang, abject poverty and disease
in developing countries, cannot be overemphasized. Such
measures would redress the existing global economic
inequalities and eradicate poverty in a way that will
engender the peace and security that we all so dearly
need. As expected, the series of global conferences held
recently under the auspices of the United Nations, which
involved not only Governments but also non-
22


governmental organizations, civil society, the media and the
private sector, have raised awareness of and built consensus
around a number of overarching issues concerning
economic growth and sustainable development. The time
has come to shift into implementation gear and invest the
same political will and energy in the monitoring of the
follow-up process. We want to safeguard the environment
and the welfare of our children, eradicate poverty, ensure
sustainable development, and mainstream gender concerns
in all our activities at the national and international levels,
so that women and men participate fully and equally in all
spheres of life as we approach the new dawn.
It bears mentioning that Africa’s socio-economic
difficulties are further compounded by the twin processes
of globalization and liberalization. Africa therefore needs
the special attention of the international community to
ensure that the profound economic and institutional reforms
it is undertaking to create an enabling environment for
development yield maximum benefit for its people. The
launching of the United Nations System-wide Special
Initiative for Africa in March 1996, if fully implemented,
would contribute meaningfully to this endeavour.
We are painfully aware that international financial
support for Africa is insufficient and unreliable. It is
therefore necessary for the United Nations Development
Programme (UNDP) in Africa to focus on the enhancement
and strengthening of Africa’s subregional economic
groupings, which will serve as building blocks for an
African economic community. This in turn will ensure
Africa’s effective participation in the emerging global
economic order that is increasingly being shaped by the
forces of globalization and economic liberalization.
For our part, we in Ghana are coping, not without
difficulty, with the challenges posed by these forces,
including those that are concomitant with the structural
adjustment programmes that we have pursued for well over
a decade. Coupled with these are those other imperatives
that come with the processes of democratization and good
governance. Our democratically elected Government will
present itself to the electorate on 7 December 1996 to seek
a fresh mandate to continue with the policies that have
ensured stability and development in our country in recent
years.
The entry into force of the United Nations Convention
on the Law of the Sea is a welcome development, and we
fully appreciate the numerous efforts and various
compromises that contributed immensely to putting into
place the various organs of the International Seabed
Authority. We hope that adequate resources will be made
available to enable developing countries to utilize fully the
benefits, and also discharge the responsibilities, deriving
from the Convention.
The financial situation of our Organization remains
precarious and a source of concern to my delegation. The
crunch in the cash-flow situation has not changed for the
better, principally because a number of countries,
including some of the largest, are neither paying their
contributions nor making good on their arrears. It is
important for Member States to provide the United
Nations system with the means and resources required to
accomplish the tasks assigned to it. Support for the
United Nations should manifest itself not only in an
eagerness to restructure it to make it more effective, but
also in the payment in full, on time and without
conditions of assessed contributions, in order to promote
the successful pursuit of the objectives of the
Organization at a time of both challenge and opportunity.
In addressing the cash-flow situation, we also wish to
deplore the high degree of wastage and overlap in the
system, especially during the start-up and liquidation
phases of peacekeeping operations as well as in the
proliferation of mandates. With the consolidation of the
internal oversight mechanisms into the Office of Internal
Oversight Services, coupled with the existing external
oversight mechanisms, it is hoped that the financial
functioning of the Organization will be more cost-
effective.
I should like to conclude by reaffirming my
delegation’s support for the reforms currently being
pursued by the United Nations. In our view, the reforms
in the financial administration of the Organization, the
revitalization of its economic and social structures, the
strengthening of the General Assembly and the
Secretariat, and the restructuring of the Security Council
all should contribute to a better functioning United
Nations suited for the challenges ahead of us as we enter
the new millennium.